DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 22 April 2022 has been entered. Claims 1, 3-14 and 16-22 remain pending in the application, of which Claims 4-5, 8, 12-13 and 18 are withdrawn. Applicant’s amendments to the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 22 Dec 2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 May 2022 and 25 May 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, “the output configured to expose the fluid chamber to an outlet pressure” should likely read “the output configured to expose the flow chamber to an outlet pressure”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 9-11, 14, 16-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berck (US 2,647,531).
Regarding Claim 1, Berck discloses a variable flow resistor device (Figure 1).  The device comprising: 
a flow chamber (within 10) having an input at a proximal end of the flow chamber (from 12), the input configured to expose the flow chamber to an input pressure of a fluid flow from a fluid source (shown by the arrows in the Figures where the fluid flow moves from 12 to 14), an output (14) at a distal end of the flow chamber (Figure 1), the output configured to expose the fluid chamber to an outlet pressure, the outlet pressure comprising a back pressure acting on the output (Col 4, lines 22-24), a sidewall (16), a flow chamber length between the input and the output (along 10), and a symmetrical interior shape (along 10 along 16), the flow chamber configured to define a cavity between the input and the output (Figure 1), the cavity accessible by and in fluid communication with the input and the output (Figure 1), the cavity defined by the symmetrical interior shape and the sidewall of the flow chamber (Figure 1); 
a restrictor (28) disposed entirely within the flow chamber (Figure 1), the restrictor having a symmetrical cross-section (Figure 1) and a restrictor length shorter than the flow chamber length (Figure 1), the restrictor configured to define a reduced cross-sectional area within the flow chamber over the length of the restrictor between the cavity and the output (along 28 as seen in Figures 1), the reduced cross-sectional area having a substantially constant shape along its the length of the restrictor (Figure 1); 
a moveable element (24) having a cross-sectional area less than the reduced cross-sectional area (Figure 1), the moveable element configured to traverse a range of positions within the flow chamber in the presence of the input pressure and the outlet pressure acting on the moveable element (Col 3, lines 54-62), the range of positions including an overlap position at least partially within the reduced cross-sectional area (Figure 1), in the overlap position the moveable element configured to provide a flow channel between the restrictor and the moveable element (29), in the presence of a differential between the input pressure and the outlet pressure within a pressure differential operating range the flow channel configured to provide a substantially consistent output flow rate (Col 1, lines 17-21); and 
a biasing mechanism (26) within the flow chamber mechanically interfaced with the moveable element (at 25), the biasing mechanism configured to restrain the moveable element and allow the moveable element to traverse within the range of positions in the presence of a sufficient pressure differential (Figure 1; Col 3, lines 54-62).
Regarding Claim 3, Berck discloses where the restrictor (28) includes a structur
Regarding Claim 6, Berck discloses where a minimum length and a maximum length of the flow channel is defined by a minimum overlap and a maximum overlap between the moveable element and the restrictor (Figures 1, 5 and 6).  
Regarding Claim 7, Berck discloses where the chamber (within 10) includes one or more stops to establish at least one of the minimum overlap or maximum overlap between the moveable element and the restrictor (at least 17 or 32).
Regarding Claim 9, Berck discloses where the moveable element is a piston (24).  
Regarding Claim 10, Berck discloses where the biasing mechanism is coupled to at least one end of the moveable element and at least one end of the chamber (at 25 and 22).  
Regarding Claim 11, Berck discloses where the biasing mechanism (26) includes at least one of a spring, an elastomer liner, an accordion, an elongating element, or a combination thereof (a spring 26).
Regarding Claim 14, Berck discloses a system for implementing a controlled flow rate (Figure 1). The system comprising: 
a fluid source (from 12; Col 3, lines 54-62); 
a variable flow resistor device (Figure 1 generally) being in fluid communication with the fluid source (from 12(, and includes: 
a flow chamber (within 10) having an input at a proximal end of the flow chamber (from 12), the input configured to expose the flow chamber to an input pressure of a fluid flow from the fluid source (shown by the arrows in the Figures where the fluid flow moves from 12 to 14), an output (14) at a distal end of the flow chamber (Figure 1), the output configured to expose the flow chamber to an outlet pressure, the outlet pressure comprising a back pressure acting on the output (Col 4, lines 22-24), a sidewall (16), a flow chamber length between the input and the output (along 10), and a symmetrical interior shape (along 10 along 16), the flow chamber configured to define a cavity between the input and the output (Figure 1), the cavity accessible by and in fluid communication with the input and the output (Figure 1), the cavity defined by the symmetrical interior shape and the sidewall of the flow chamber (Figure 1); 
a restrictor (28) disposed entirely within the flow chamber (Figure 1), the restrictor having a symmetrical cross-section (Figure 1) and a restrictor length shorter than the flow chamber length (Figure 1), the restrictor configured to define a reduced cross-sectional area within the flow chamber over the length of the restrictor between the cavity and the output (along 28 as seen in Figures 1), the reduced cross-sectional area having a substantially constant shape along its the length of the restrictor (Figure 1); 
a moveable element (24) having a cross-sectional area less than the reduced cross-sectional area (Figure 1), the moveable element configured to traverse a range of positions within the flow chamber in the presence of the input pressure and the outlet pressure acting on the moveable element (Col 3, lines 54-62), the range of positions including an overlap position at least partially within the reduced cross-sectional area (Figure 1), in the overlap position the moveable element configured to provide a flow channel between the restrictor and the moveable element (29), in the presence of a differential between the input pressure and the outlet pressure within a pressure differential operating range the flow channel configured to provide a substantially consistent output flow rate (Col 1, lines 17-21); and 
a biasing mechanism (26) within the flow chamber mechanically interfaced with the moveable element (at 25), the biasing mechanism configured to restrain the moveable element and allow the moveable element to traverse within the range of positions in the presence of a sufficient pressure differential (Figure 1; Col 3, lines 54-62); 
and a pathway to direct fluid from the fluid source through the flow chamber and to a point of delivery (12 and 14).
Regarding Claim 16, Berck discloses where the variable flow resistor device automatically adjusts its resistance to an input pressure difference from the fluid source so that a flow through the output of the variable flow resistor device is constant (Col 3, lines 54-62).  
Regarding Claim 17, Berck discloses where the biasing mechanism is coupled to at least one end of the moveable element and at least one end of the chamber (26 is connected to 25 and 22), wherein the biasing mechanism includes at least one of a spring, an elastomer liner, an accordion, an elongating element, or a combination thereof (a spring as seen in Figure 1 at 26).
Regarding Claim 19, Berck discloses the method for delivering a constant fluid flow (Figure 1). The method comprising: 
providing variable flow resistor (Figure 1) having: 
a flow chamber (within 10) having an input at a proximal end of the flow chamber (from 12), the input configured to expose the flow chamber to an input pressure of a fluid flow from the fluid source (shown by the arrows in the Figures where the fluid flow moves from 12 to 14), an output (14) at a distal end of the flow chamber (Figure 1), the output configured to expose the flow chamber to an outlet pressure, the outlet pressure comprising a back pressure acting on the output (Col 4, lines 22-24), a sidewall (16), a flow chamber length between the input and the output (along 10), and a symmetrical interior shape (along 10 along 16), the flow chamber configured to define a cavity between the input and the output (Figure 1), the cavity accessible by and in fluid communication with the input and the output (Figure 1), the cavity defined by the symmetrical interior shape and the sidewall of the flow chamber (Figure 1); 
a restrictor (28) disposed entirely within the flow chamber (Figure 1), the restrictor having a symmetrical cross-section (Figure 1) and a restrictor length shorter than the flow chamber length (Figure 1), the restrictor configured to define a reduced cross-sectional area within the flow chamber over the length of the restrictor between the cavity and the output (along 28 as seen in Figures 1), the reduced cross-sectional area having a substantially constant shape along its the length of the restrictor (Figure 1); 
a moveable element (24) having a cross-sectional area less than the reduced cross-sectional area (Figure 1), the moveable element configured to traverse a range of positions within the flow chamber in the presence of the input pressure and the outlet pressure acting on the moveable element (Col 3, lines 54-62), the range of positions including an overlap position at least partially within the reduced cross-sectional area (Figure 1), in the overlap position the moveable element configured to provide a flow channel between the restrictor and the moveable element (29), in the presence of a differential between the input pressure and the outlet pressure within a pressure differential operating range the flow channel configured to provide a substantially consistent output flow rate (Col 1, lines 17-21); and 
a biasing mechanism (26) within the flow chamber mechanically interfaced with the moveable element (at 25), the biasing mechanism configured to restrain the moveable element and allow the moveable element to traverse within the range of positions in the presence of a sufficient pressure differential (Figure 1; Col 3, lines 54-62).
Regarding Claim 20, Berck discloses where the variable flow resistor modifies a variable inlet pressure to the consistent fluid flow rate (Col 3, lines 54-62).
Regarding Claim 21, Berck discloses where the moveable element traversing within  the reduced cross-sectional area modifies a length of the flow channel as an amount of overlap between the moveable element and the reduced cross- sectional area changes in response to the differential changing within the pressure differential operating range to provide the substantially consistent output flow rate (Col 3, lines 54-62).
Regarding Claim 22, Berck discloses a variable flow resistor device (Figure 1).  The device comprising: 
a fluid chamber (within 10) having an input exposed to a first pressure from a fluid source (from 12) and an output exposed to a second pressure from a point of delivery (from 14; Col 4, lines 22-24), the second pressure being a back pressure acting on the output (Col 4, lines 22-24); 
a restrictor (28) positioned entirely within the chamber between the input and the output (Figure 1), the restrictor having a reduced cross-sectional area provided with a substantially constant diameter along its length (Figure 1); and 
a moveable element (24), in the presence of the first pressure from the fluid source and the second pressure at the point of delivery acting on the moveable element (Col 3, lines 54-62), is designed to bias along the reduced cross-sectional area of the restrictor to define a fluid flow channel between an interior surface of the restrictor and the moveable element (29), the fluid flow channel providing a substantially consistent flow rate independent of a differential between the first pressure acting on the input and the second pressure at the point of delivery acting on the output (Col 1, lines 17-21).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Foesel et al (US 2014/0096552).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753